Title: To James Madison from Mark Lynch, 15 February 1783
From: Lynch, Mark
To: Madison, James


Sir
Nantes 15. february 1783
I had the honor to write you the 20. January 1781 under the Sanction of our mutual friend Philip Mazzei Esqr. and to make you a tender of my best Service here. I have not Since been favord with any of yours. As we are now thank God Blessed with the return of a happy & general peace, and that by it we Shall have in future an open & free trade between America & this Country, it is in Consequence that I take the liberty of reiterating to you my offers of Service, for the Execution of whatever commands you may happen to have this way. if a Sincere resolution to fulfill them with equal punctuality & integrity, be a Sufficient title to deserve the prefference of your Business, I beg leave to assure you that no one has a better right to put in for it. I Sincerely wish for frequent occasions to Convince you thereof.
Tobacco, which before the peace, sold here to good advantage, is at present without any Current price. this article must now nec[e]ssarily look down a good deal in Europe. But you may depend it will at all times Sell at least as well here, as at any other Market of this Kingdome, or perhaps of Europe, and the order that prevails in the Commerce of this place, makes it known to be one of the Safest in Europe for the Solidity of the Buyers. Besides, every article necessary in America, can be procured & Shipped here on reasonable terms, which I dare Say you will Experience here after. In Expectation of being favord with your Commands, I have the honor to remain very Respectfully
Sir, Your most Obt. humble Servt.
M: Lynch
P.S.
Mr. Mazzei is now at Paris, and intends coming here in the next or following month to Embark for America.
